Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about November 18, 2009, which dismissed this proceeding for custody of petitioner’s daughter, unanimously affirmed, without costs.
There is no evidence in this record that respondent wrongfully removed the subject child from New York State. Since the child resided outside the state for more than six months prior to the commencement of this proceeding, petitioner has failed to establish that New York is the child’s home state (see Domestic Relations Law § 75-a [7]), thus depriving the Family Court of jurisdiction to hear this matter (§ 76 [1] [a]). Concur — Andrias, J.E, Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.